TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00230-CV





In re District Attorney Fred Hernandez






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




O R D E R

PER CURIAM

                        Relator has filed a motion for temporary relief and a petition for writ of mandamus. 
We grant the motion for temporary relief and stay the commencement of any trial in trial court cause
number GN201695, Fred Hernandez v. Greg Abbot, pending our resolution of the petition for writ
of mandamus.  See Tex. R. App. P. 52.10(a).
                        It is ordered May 26, 2005.

Before Chief Justice Law, Justices B. A. Smith and Puryear

Do Not Publish